Citation Nr: 1625263	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1963 to November 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO) (that also denied service connection for type 2 diabetes mellitus and high cholesterol; the Veteran's September 2010 notice of disagreement (NOD) limited his appeal to those issues listed above).  In April 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  A November 1982 Board decision denied the Veteran service connection for a low back disability based essentially on findings that low back pain noted in service was acute and transitory, and resolved without residual disability, and that a chronic low back disability was not manifested in service.

2.  Evidence received since the November 1983 decision tends to show that the Veteran has a low back disability that was incurred in service; relates to unestablished facts necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.

3.  Competent medical evidence establishes that the Veteran has a low back disability that was incurred in service.

4.  By November 2014 correspondence, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking service connection for hepatitis C; there is no question of fact or law remaining for the Board to consider in this matter.



CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  On de novo review, service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Regarding the claim of service connection for hepatitis C, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as the Board is reopening the claim of service connection for a low back disability, granting the underlying claim of service connection for a low back disability on de novo review, and the Veteran has withdrawn his appeal seeking service connection for hepatitis C, a discussion of the VCAA's impact on these matters is not needed; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.



Withdrawn Appeal

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. §§ 20.202, 20.204.  A withdrawal of an appeal must be in writing or on the record at a hearing, and is effective when received.  38 C.F.R. §§ 20.202, 20.204.

In November 2014 correspondence, prior to the promulgation of a decision in the matter, the Veteran expressed the intention to withdraw his appeal seeking service connection for hepatitis C.  Tere is no allegation of error of fact or law remaining before the Board concerning this matter.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.

Claim to Reopen

Generally, when a claim is disallowed by an originating agency or denied by the Board on appeal, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).
The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

An unappealed December 1977 rating decision denied the Veteran service connection for a back disability based essentially on a finding that a low back strain in service was acute and that a chronic low back disability was not manifested therein.  An October 1981 rating decision declined to reopen the claim.  He appealed the denial, and a November 1982 Board decision denied the appeal, based on a finding that episodes of low back pain in service were acute and transitory and resolved without residual disability, and that a low back disability was not incurred in service.  That decision is final.  See 38 U.S.C.A. § 7104.  Therefore, new and material evidence is required to reopen the claim.

Evidence in the record at the time of the November 1982 Board decision included the Veteran's service treatment records (STRs) (documenting three episodes of low back strain), private medical records (noting postservice low back injuries with X-ray evidence of disc space narrowing and a laminectomy), and the Veteran's statements alleging that his back disability was present in service but undetected.  

Evidence received since the November 1982 Board decision includes additional private and VA treatment records (noting diagnoses and treatment of lumbar degenerative disc disease (DDD)) and a May 2015 private medical opinion (that lumbosacral discogenic disease likely began in service).  As such evidence was not previously in the record, it is "new."  As it relates directly to previously unestablished facts needed to substantiate, and by suggesting that a low back disability had its onset in service raises a reasonable possibility of substantiating the claim, it is material.  Accordingly, and considering the low threshold standard for reopening endorsed by the Court in Shade, the Board finds that such evidence is new and material, and that the claim of service connection for a low back disability may be reopened.  

The Board will proceed with consideration of that claim de novo.  Given the determination below, the Veteran is not prejudiced by the Board so proceeding.  It is not in dispute that the Veteran has a long history of low back arthritis.  His postservice private and VA treatment records and X-rays document lumbar DDD as early as in 1969.  His STRs show he sustained a low back strain on three separate occasions in service, each requiring hospitalization and bedrest.  What remains to be resolved is whether his current low back disability is related to the back problems in service (or otherwise etiologically related to his service).  That is a medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).
Postservice private records include an August 1969 record indicating sudden onset of low back symptoms without any preceding provocative etiology.  Physical examination and X-rays showed "rather prominent narrowing of the lumbosacral and moderate narrowing of the L4-L5 intervertebral disc space."  The diagnosis was acute, recurrent lumbar discogenic disease.  A November 1969 private record indicates the Veteran had a lumbar disc problem of considerable severity and a chronic history.  Later that month, the Veteran underwent a partial hemilaminectomy of the L5 and left S1, with removal of the L5 disc.  

On June 2010 VA examination, the Veteran reported three low back strains in service that he could not recall particularly well.  He related that, following service, he played football for the University of Nevada, and in 1968, sustained a low back injury on the field.  The diagnosis was a remote history of lumbosacral strain in 1964; the examiner opined that the Veteran's low back disability was unrelated to service because it was more likely due to a postservice back injury sustained playing college-level football.  This opinion does not include adequate rationale; it is conclusory, and is therefore inadequate for rating purposes.

In May 2015 correspondence, the Veteran's private orthopedist noted that August 1969 X-rays showed "prominent narrowing" of the L4-S1 intervertebral disc spaces and "moderate narrowing" of the L4-L5 intervertebral disc spaces, and the diagnosis of acute but recurrent lumbar discogenic disease shortly after separation.  She opined that the fact that the X-rays already showed prominent lumbosacral disease in a 22-year old man and the history of three separate incidents of back pain in service "likely indicates his back disease started while in the military."

In May 2016, the Board sought a VHA medical advisory opinion regarding the nature and likely etiology of the Veteran's low back disability.  The June 2016 response by a board certified neurological surgeon notes the Veteran's history of three episodes of low back pain and lumbosacral strain during service with normal clinical evaluation at separation, and the October 1968 postservice football injury with an August 1969 X-ray showing narrowing of the L4-L5 disc spaces with partial hemilaminectomy and discectomy in November 1969.  The consulting expert indicated that a definitive opinion as to whether the Veteran's back pain in service was due to disc pathology was not possible without X-rays from 1969 available, but found that the X-ray interpretation in August 1969 noting  narrowing of L4-L5 disc spaces "suggests degeneration of the disc [was then found]."  The expert noted that there was no mention of leg pain in service but leg and back pain were noted following the 1968 injury, suggesting the disc had herniated and put pressure on the existing nerve root to the leg, and was no longer just contained and mildly bulging.  

In contrast to the June 2010 VA examination report, the May 2015 private and June 2016 VHA expert medical opinions are accompanied by clear and complete rationale citing to supporting factual evidence and relevant medical history.  The Board also notes the relative  expertise of the opinion providers, and finds the May 2015 and June 2016 opinions to be the more probative evidence in this matter.  These opinions essentially indicate that disc disease was already present and "rather prominent" in August 1969, when the Veteran was quite young and shortly after separation, and accordingly, it is quite likely that such disease had its onset in service.  There is no adequate medical opinion to the contrary.  Considering these opinions cumulatively, the Board finds the evidence reasonably shows that the Veteran's lumbar disc disease was incurred in service.  Accordingly, the Board finds that the requirements for establishing service connection are met, and service connection for a low back disability is warranted.


ORDER

The appeal seeking service connection for hepatitis C is dismissed.

The claim of service connection for a low back disability is reopened, and service connection for a low back disability is granted on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


